Citation Nr: 0616622	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  05-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 27, 
2003 for the grant of special monthly pension based upon the 
need for the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that determination, the 
Cleveland RO awarded special monthly pension based upon the 
need for the aid and attendance of another person, effective 
from October 27, 2003.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than October 27, 
2003 for the grant of special monthly pension based upon the 
need for the aid and attendance of another person.  Due to 
the location of the veteran's residence, jurisdiction of his 
claims folder resides with the RO in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  On October 27, 2003, the Albuquerque RO received from the 
veteran a claim for special monthly pension based upon the 
need for the regular aid and attendance of another person.  

2.  An informal claim for special monthly pension based upon 
the need for the regular aid and attendance of another person 
was not filed prior to October 27, 2003.  

3.  The first competent evidence that the veteran needed the 
regular aid and attendance of another person is dated on 
December 12, 2003, when he underwent a VA aid and attendance 
examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 
2003 for the grant of special monthly pension based upon the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.31, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2005).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In October 2003 in the present case, the veteran filed a 
claim for aid and attendance benefits.  By a November 2003 
letter, the Albuquerque RO informed the veteran of the type 
of evidence necessary to support this issue.  The letter also 
notified the veteran that the Albuquerque RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this claim but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "additional information and 
evidence."  

Clearly the November 2003 letter was properly tailored to the 
veteran's original application for aid and attendance 
benefits.  Furthermore, by the May 2004 rating action, the 
Cleveland RO granted the complete aid and attendance benefits 
sought by the veteran and assigned an effective date of 
October 27, 2003 for the award.  Consequently, the Board 
finds that section 5103(a) notice has served its purpose, and 
its application is no longer required because the veteran's 
claim has been substantiated.  See Dingess/Hartman, 19 Vet. 
App. at 490-491.  

Further review of the claims folder indicates that, in June 
2004, the veteran filed a notice of disagreement with respect 
to the effective date assigned to his award of aid and 
attendance benefits.  Specifically, the veteran maintained 
that an effective date earlier than October 27, 2003 was 
warranted for his award of aid and attendance benefits.  He 
did not provide a date which he believed should be the 
effective date for such a grant.  However, an appellant 
contesting an effective date is presumed to be seeking the 
maximum benefit available under the law.  See 
Dingess/Hartman, 19 Vet. App. at 491, citing AB v. Brown, 
6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding an effective date does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2005).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2005).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after an effective date has been determined would 
essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.  

At a Decision Review Officer (DRO) Conference held in 
November 2004 in the present case, a DRO and the veteran's 
representative informed the veteran that "VA received . . . 
[his] first application for aid and attendance on . . . 
[October 27, 2003] and . . . [that the agency had] no 
evidence of the receipt of any earlier application."  
Further, the statement of the case (SOC) issued on the same 
day in November 2004 set forth the criteria necessary for the 
grant of an earlier effective date for the award of aid and 
attendance benefits and also provided a discussion of the 
relevant evidence of record and the reasons and bases for the 
denial of this earlier effective date claim.  In addition, 
the November 2004 cover letter to the SOC notified the 
veteran of his appellate rights, including his right to 
representation and a hearing.  See 38 U.S.C.A. § 5104 (West 
2002) & 38 C.F.R. § 3.103(b).  

Thereafter, in May 2005, the Albuquerque RO re-adjudicated 
the earlier effective date issue on appeal.  At that time, 
the RO issued a letter and a supplemental statement of the 
case which included the reasons and bases for the continued 
denial of an effective date earlier than October 27, 2003 for 
the award of aid and attendance benefits as well as a 
discussion of the type of evidence necessary for the grant of 
an earlier effective date.  Consequently, the Board finds 
that VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d) as well as the 
regulatory requirements of 38 C.F.R. § 3.103(b) and continued 
to assist the veteran under section 5103A by informing him of 
the evidence necessary to support a grant of an earlier 
effective date for an award of aid and attendance benefits.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the earlier 
effective date claim on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his earlier effective date claim.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to an effective date earlier than October 27, 2003 for the 
award of aid and attendance benefits, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
claimant to seek benefits must be shown.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998).  

According to applicable law and regulations, the effective 
date of a pension award based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  

As the Board has previously discussed in this decision, on 
October 27, 2003, the Albuquerque RO received a claim for aid 
and attendance benefits from the veteran.  In a May 2004 
rating action, the Cleveland RO, in pertinent part, granted 
special monthly pension based upon the need for the regular 
aid and attendance of another person, effective from 
October 27, 2003.  

Throughout the current appeal, the veteran has asserted that 
an earlier effective date is warranted for the grant of aid 
and attendance benefits.  In particular, he maintains that he 
did not know of his opportunity to file a claim for aid and 
attendance benefits and that, if he had been so aware, he 
would have submitted his claim earlier than October 2003.  
The veteran has not provided a specific day which he believes 
should be assigned as the effective date for his award of aid 
and attendance benefits.  However, in a statement received at 
the Albuquerque RO in August 2004, the veteran asserted that 
he began to experience "the effects of . . . [his] illness" 
in 1971.  Further, the veteran's wife recently testified that 
she has had to take care of the veteran since sometime 
between 1975 and 1980.  See, e.g., April 2006 hearing 
transcript (T.) at 3-9.  

The Board has carefully considered the contentions of both 
the veteran and his wife.  However, the fact remains that the 
veteran's claim for aid and attendance benefits was not 
received until October 27, 2003.  Importantly, no document 
which may even be construed as an informal claim was received 
at the RO prior to that date.  38 C.F.R. § 3.155 (2005).  
These facts are not in dispute.  

Further, the first competent evidence that the veteran need 
the regular aid and attendance of another person is dated on 
December 12, 2003, when he underwent a VA aid and attendance 
examination.  See 38 U.S.C.A. § 1521 & 38 C.F.R. §§ 3.351, 
3.352.  According to the report of that evaluation, the 
veteran did "not appear able to manage his benefit payments 
in his own best interests without assistance" due to his 
forgetfulness and memory trouble; was found to "need 
assistance for evacuation for example in a residential fire 
or similar emergency" due to his very slow ambulation, poor 
balance, and unsteady gait requiring the use of a cane; was 
"sometimes forgetful in that he . . . [had] a problem 
recalling which medication should be used;" and required the 
assistance of his wife in getting into and out of the 
bathtub, selecting clothes, dressing, and shaving.  

VA medical records dated prior to October 27, 2003, which 
have been obtained and associated with the claims folder, 
reflect outpatient treatment for various disabilities, 
including osteoarthritis of the fingers, hands, back, hips, 
knees, and ankles; gout; depression; coronary artery disease; 
cerebrovascular accident; and hemorrhoids as well as a number 
of psychiatric hospitalizations.  However, none of these 
reports provide any evidence that the veteran needed the 
regular aid and attendance of another person.  See 
38 U.S.C.A. § 1521 & 38 C.F.R. §§ 3.351, 3.352.  

As the Board has previously discussed in this decision, the 
pertinent laws and regulations provide that the effective 
date of a pension award based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  The veteran's claim for 
special monthly pension based upon the need for the aid and 
attendance of another person was received at the RO on 
October 27, 2003.  Medical evidence of record indicates that 
the veteran was first found to need the regular aid and 
attendance of another person on December 12, 2003.  Based on 
these facts, an effective date prior to October 27, 2003 for 
the award of special monthly pension based upon the need for 
the regular aid and attendance of another person cannot be 
granted.  


ORDER

Entitlement to an effective date earlier than October 27, 
2003 for the grant of special monthly pension based upon the 
need for the regular aid and attendance of another person is 
denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


